Citation Nr: 1444822	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-21 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from July and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Board notes that the Veteran was provided a hearing in May 2014, in St. Paul, Minnesota.  Regrettably, due to audio technical difficulties, a complete transcript was unable to be formulated.  The Veteran was notified of this unfortunate development in a July 2014 letter and offered a second hearing.  He was further informed that if he did not respond within 30 days, it would be assumed that he did not want an additional hearing and his appeal would procede.  No response has been received to the letter, and the Board will therefore decide this case on the evidence of record.  
 
The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.


FINDINGS OF FACT

1.  The weight of the evidence makes it at least as likely as not that the Veteran's bilateral hearing loss is causally or etiologically related to his military service, to include his noise exposure therein.

2.  The Veteran's tinnitus is as likely as not related to his active military service or service connected bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  Criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

2.  Criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefits sought on appeal for entitlement to service connection for bilateral hearing loss and tinnitus.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Merits

Service Connection for Bilateral Hearing Loss

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

In this case, the Veteran has been diagnosed with bilateral sensorineural hearing loss, which is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including bilateral hearing loss, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Finally, service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

In this case, the Veteran is seeking service connection for bilateral hearing loss.  

Post-service evidence reflects that the Veteran currently has bilateral hearing loss for VA purposes which was diagnosed in March 2011.  Therefore, a current hearing disability is shown.  

The Veteran has reported that he worked as a heavy equipment operator for 12 months while in Vietnam, and was provided with no hearing protection.  He then reported that he served another 18 months in Fort Belvoir for 18 months as a heavy equipment instructor.  At his VA examination the Veteran reported that he owned a cabinet shop for 10 years after discharge and that he bought and ran a sanitation company for 22 years.  He reported that he used to rifle hunt with no hearing protection, and used to perform outdoor household chores such as mowing the lawn with no hearing equipment.  Service treatment records corroborate the Veteran's noise exposure.  Accordingly, noise exposure is conceded.  

However, the presence of a current hearing loss disability and in-service noise exposure does not mandate service connection be granted.  Rather, it either must be shown that the military noise exposure caused the hearing loss, or a statutory presumption must apply.

The Veteran served honorably with heavy equipment operations, during which time he was clearly exposed to hazardous noise.  Additionally, there is a slight shift in the Veteran's hearing from his enlistment to his discharge.  However, as noted by the March 2011 examiner, this shift is not significant enough to show hearing loss for VA purposes.  Further, there is no evidence of bilateral hearing loss being diagnosed in service or within a year of service; and the evidence of record does not suggest that the Veteran's bilateral hearing loss has been continuous since service.  As such, service connection is not warranted on a presumptive basis.

Nevertheless, service connection may still be established if a current hearing loss disability is linked to military noise exposure. 

The Board acknowledges the Veteran's belief that his hearing loss is the result of his military noise exposure.  However, while he, as a lay person, is competent to report what comes to him through his senses, such as diminished hearing acuity, he lacks the medical training and expertise to provide a complex medical opinion, such as determining the etiology of his hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his opinion is insufficient to link his hearing loss disability to his confirmed military noise exposure; and a competent medical opinion is required.

In this case there are at least two medical opinions of record with regard to the etiology of the Veteran's hearing loss disability.

In March 2011 the Veteran was afforded a VA examination.  Audiometric tests confirmed that the Veteran has a hearing loss disability for VA purposes.  The examiner reviewed the claims file, including the Veteran's enlistment and discharge audiometric tests and made the proper conversions.  Following the examination, the examiner opined that it was less likely than not that the Veteran's hearing loss disability was the result of military service, to include noise exposure therein.  Another VA examiner formulated an opinion in August 2012 after reviewing the March 2011 examination report.  That examiner also indicated that the Veteran's hearing loss was not likely the result of his service.  

In April 2012 the Veteran was evaluated by a private audiologist, Dr. F.  At this appointment, the Veteran voiced his belief that he had hearing loss as a result of hazardous noise exposure during service and Dr. F. reviewed the Veteran's medical records.  Dr. F. noted that the Veteran had bilateral hearing loss, and opined that it was likely due to exposure to artillery fire in active combat.  

As noted, there are two opposing medical opinions of record in this case addressing the etiology of the Veteran's hearing loss disability.  When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

Here, there are medical opinions which reached opposite conclusions.  However, when comparing the opinions, the Board does not find one to be significantly more probative than the other, as the medical professionals were both aware of the Veteran's history of military noise exposure and the onset of his hearing loss.  Because the opinions cannot be substantively differentiated, they are found to be in relative equipoise; and in such a situation VA regulations require that reasonable doubt be resolved in the Veteran's favor.  Accordingly, service connection for bilateral hearing loss is granted.

Service Connection for Tinnitus

The Veteran is currently seeking service connection for tinnitus.  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Tinnitus is "subjective," as its existence is generally determined by whether or not the Veteran claims to experience it.  The Board notes that "[A]n associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Tinnitus may also occur as a symptom of nearly all ear disorders, including sensorineural or noise-induced hearing loss. Id.  Indeed, "high frequency tinnitus usually accompanies [noise-induced] hearing loss." The Merck Manual, Section 7, Cha. 85, Inner Ear.  Put another way, the cited provisions from The Merck Manual confirm that tinnitus usually accompanies noise-induced hearing loss. 

Moreover, the Court of Appeals for Veterans Claims (Court) has held that lay evidence is competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay evidence may suffice to establish the manifestations of a chronic condition during service, or within a presumptive period; and, when a condition is not chronic and there is no medical evidence of a causal nexus, lay testimony or medical evidence may establish continuity of symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Of note, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation. See Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran claimed entitlement to service connection for tinnitus in January 2011.  He explained in his statement supporting his claim that during service he was exposed to rifle fire, machine gun fire, hand grenades, mortar fire and heavy equipment noises.  He stated that during service is when his ears began to ring, and that he would still hear the ringing when he filed the claim.  

A March 2011 VA examination confirmed a diagnosis of tinnitus.  The Board notes that the Veteran's STRs are silent with respect to tinnitus.  However, the Veteran presents competent evidence of in-service noise exposure as his DD-214 reflects that he worked as an equipment repairman during service.  38 U.S.C.A. § 1154(a).  He likewise presents competent evidence of experiencing tinnitus post-service.  In his March 2011 VA examination, the Veteran reported to the VA examiner that he had tinnitus, specifically a "buzzing sound in his left ear."  The Veteran further reported that the tinnitus began approximately 10 years prior to the examination.  

In April 2012, the Veteran reported to Dr. F. that he had worsening tinnitus.  Dr. F. confirmed his diagnosis of tinnitus, and opined that the Veteran's tinnitus was likely due to his service.  

In his VA Form-9, submitted in August 2012, the Veteran asserted that prior to his March 2011 VA examination he had suffered a stroke, and was still confused as a result of the stroke.  He reported that he had since recovered from the stroke, and clarified that he did clearly remember his ears ringing in Vietnam, as he had stated initially in his claim for service connection.  

Having reviewed the evidence, the Veteran has indicated that the ringing began in service. Importantly, in reporting the onset of his symptoms, the Veteran has not appeared to stretch the facts or embellish his accounts.  While a transcript of the Veteran's Board hearing is not available, notes that were taken during the hearing indicated the undersigned Veterans Law Judge's opinion that the Veteran was highly credible in his presentation.  The Board therefore finds the Veteran's statements as to the onset of the ringing in his ears to be fully credible.

VA regulations provide that a claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Board will resolve all doubt in the Veteran's favor, and in so doing service connection for tinnitus is granted.


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


